Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to an amendment application received on 08/03/2021. Applicant has not amended any claims in this application and have submitted claims from 03/30/2020 for examination. 
	For this office action, claims 1-20 have been received for consideration and have been examined.
Response to Arguments
Objection to Drawing
	Applicant’s remarks regarding objection to Drawing has been reviewed by the examiner, however, examiner does not find them persuasive. Regarding applicant’s remark that “Examiner has not cited to any authority which requires drawings to show “proper labeling””, examiner would like refer to MPEP § 608.02(d) section where it clearly recites that “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. 
	Labeling of the drawing is recommended as it lacks details about each element in the drawing and requires the examiner to consult specification for each element number as it does 
	Based on the support from above mentioned MPEP section, drawings fail to show proper labelling with “description of labels” in the drawing as described in the specification. Due to this, Objection to Drawing has been maintained in this office action. 
Claim Rejections under 35 U.S.C. § 112
	Applicant’s remarks regarding claim rejections under 35 U.S.C. § 112(b) indefiniteness, examiner has reviewed the remarks and summarized them as follows:
Applicant mentions that “it is noted in the past the Examiner appears to have agreed that the instant claims particularly point out and distinctly claim the subject matter with the inventor regards as the invention, as evidenced by the fact that the Examiner issued two Office Actions and an Advisory Action without ever expressing any misgivings regarding the definiteness of the instant claims” (See Page 3-4).
Applicant mentions that “It further is pointed out that 35 U.S.C. § 112(b) (merely) requires that the claims “particularly point out and distinctly claim the subject matter with the inventor or a joint inventor regards as the invention”. 35 U.S.C. § 112(b) does not mention any “potential infringer” or “potential infringement’. It is noted that in this regard, the Examiner relies upon MPEP 2173.02(ID. However, the MPEP is merely a “manual for patent examination practice” (i.e., provides examination guidelines), not a statute (like 35 USC)” (See Page 4-5).

Examiner’s Response
	Regarding remark # 1: Applicant’s point is irrelevant and doesn’t address the basis of the 112 rejection in the outstanding office action.  Lack of a presentation of a rejection under 35 USC 112 in any singular office action is not an absolute finding or conclusion that the claims are definite.  The office did not affirmatively agree to anything related to 112 in any previous office action.  
	Regarding remark # 2: Again, applicant fails to address the basis of the 112 rejection in the outstanding office action.  Thus the examiner cannot find applicant’s “argument” persuasive.  Applicant appears to be ignoring or unaware of at least 30 years of 35 USC 112b indefiniteness case law, stretching back to at least Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993), which is all summarized in the section of the MPEP that the examiner cited to.  The MPEP’s guidance and policy is predicated on an aggregation of case law.  
	Applicant further emphasizes the lack of the phrase “potential infringers” or “potential infringement” in the literal wording of 35 USC 112(b) or in the MPEP.  
	These arguments are unpersuasive.  The “potential infringers” referenced in the 35 USC 112b rejection are clearly “others”, “competitors”, “the public” in reference to the threshold tests for indefiniteness when interpreting the claim as a person of ordinary skill in the art and in light of the specification.  For example, the claim must:  
i) “provid[e] clear warning to others as to what constitutes infringement of the patent.” See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000);
ii) “notify the public of what is within the protections of the patent, and what is not."  In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014);
Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008).
Clearly the “potential infringers” in the rejection were in reference to these indefiniteness standards established by the courts.

MPEP Section 2173, third paragraph states (emphasis added):
“The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention”.
	MPEP further states in 2173.02 (II) “THRESHOLD REQUIREMENTS OF CLARITY AND PRECISION”:
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”. 
	MPEP additionally states in 2173.02 (III) “RESOLVING INDEFINITE CLAIM LANGUAGE”:
“To comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993))”.
Therefore, the examiner would like to reiterate the finding that the claim language is not clear as to how the clauses affect the scope of the claimed acts for claim 1 (and its dependents), and affect the claimed structure for claim 20 (and its dependents).  That is, a person of ordinary skill in the art (e.g., a potential infringer, competitor, or the public) would not be able to determine what is and is not required for infringement.  For example, claim 1 is a method claim and recites no steps or acts.   The full 35 USC 112b indefiniteness rejection may be found below.

Claim Rejections under 35 U.S.C. § 103
	Applicant’s remarks regarding claim rejections under 35 U.S.C. § 103 have been reviewed by the examiner, however, the examiner finds them unpersuasive. 
With respect to applicant’s remark that “Applicants respectfully disagree with the Examiner’s assessment in this regard and traverse this rejection as well. In particular, it is pointed out that the Examiner’s analysis is based on the wording of the instant independent claims as proposed by the Examiner, not the wording of the claims of record in the instant application”:  The examiner would like to mention that due to the claim language being indefinite and ambiguous, and for the purposes of prior art analysis, the examiner interpreted and re-wrote the claims to make them definite, and include the spirit of what the examiner is guessing and the applicant is trying to claim, in light of applicant’s disclosure. 
Furthermore, applicant did not elaborate in any way or provide any reasoning as to how the examiner’s asserted interpretation of the claim language fails to teach the actual claims of record in the instant application. 
With respect to applicant’s remarks that cited reference of Mizon is non-analogous art as it is not in the same field of endeavor as the present invention (See Page # 7), examiner finds this unpersuasive. Examiner would like to mention it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
As per MPEP 2141.01(a), under I. 

“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.
Additionally, same section of MPEP 2141.01(a) recites under V. 
ANALOGY IN THE ELECTRICAL ARTS 
“See, for example, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) (Patent claims were drawn to a cardiac pacemaker which comprised, among other components, a runaway inhibitor means for preventing a pacemaker malfunction from 
In this case, claim language is reciting “identifying, by the data processing device, a user action indicating a user request for an authorization code; upon identifying, providing by the data processing device, the authorization code to the user”.  Here, the examiner finds the field of endeavor is “provisioning access control” and is simply a case of a computing device requesting an authorization code to a remote device and based on verification of the request, the remote device is providing the authorization code to the computing device.   Cited reference of Mizon teaches a similar concept where, based on the request, identification code can be sent to the mobile phone from the control unit in different manners (See Mizon [0047-0050]). Thus Mizon is in the field of endeavor.  Furthermore, one of ordinary skill in the art would consider all provisioning of access control literature when implementing access control, whether the target device was a medical device or a farming device or a banking device.  In addition, applicant’s proposed field of endeavor (“retrieval of data from a medical device”) is clearly erroneous because at no point anywhere in the claims is data ever retrieved from a medical device.  The claims are about issuing and providing (i.e., provisioning) the user with an authorization code. 
In conclusion, examiner would like to note that applicant’s assessment about the cited references is not convincing and therefore, rejection of the claims have been sustained in this office action.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
The claims are narrative in form and replete with indefinite language. The structure and steps which make up the device and method, respectively, must be clearly and positively specified. The structure or steps must be organized and correlated in such a manner as to present a complete operative device or a complete method, respectively. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
According to MPEP 2173.02(II) "If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b), is appropriate."
The following clauses are the basis for an indefiniteness rejection due to the reasoning set forth above (unclear to a potential infringer how to avoid infringement because i) it's unclear if these clauses are required for infringement or not, and ii) it’s unclear how they affect the scope of the claimed acts for claim 1 (and its dependents), and affect the claimed structure for claim 20 (and its dependents). 
Claim 1 is directed to a method, but fails to recite any positively claimed steps or acts. Instead, claims 1 recites three wherein clauses.
The first clause recites
“wherein therapy data are at least partly transmissible by the data processing device between the respirator machine and the remote state”. 
This wherein clause does not appear to limit the method because it does not require any particular act or step to be performed.  The first half of the wherein clause “wherein the therapy data are at least partly transmissible” is non-limiting because all data is inherently “transmissible”. The dependent clause “by the data processing device [and] between the respirator machine and the remote station” potentially limits the structure of “the data processing device”, but only insofar as to require the data processing device to comprise some ability to communicate data which, while not inherent, is the de facto standard of every general purpose computing device at the time of applicant’s filing. However, the claim is directed to the method of operating the data processing device, not the data processing device itself and, therefore, the examiner finds it would be unclear to a potential infringer how this first wherein clause limits the claimed method.
The second clause recites  
“wherein at least one authorization code is stored by at least one user of the respiration system in the data processing device and required to obtain authorized access to the therapy data via the remote station”.
For grammatical clarity’s sake, the examiner finds this equivalent to the following two clauses: “wherein at least one authorization code is stored by at least one user of the respiration system” and “wherein the at least one authorization code is required to obtain authorized access to the therapy data via the remote station”. 
the first of the second wherein clauses is a past-tense result, and thus does not definitely recite a positive act of the method, or rather, it would not be clear to a potential infringer how this limits the claimed method. For example, because this is a past-tense result, the acts constituting infringement covers potentially infinite acts to arrive at the result of the code being stored.  
Furthermore, applicant has ample opportunity to amend the claim during prosecution to, for instance, recite the method comprising a step of “storing the at least one authorization code” (preferably indicating which device is doing the storing).
The second of the second wherein clause is a state of being and thus does not clearly limit either the claimed method or any device.  The examiner finds there is no definite understanding for how the second wherein clause of “the authorization code is required to obtain authorized access to the therapy data via the remote station” limits the data processing device, its structure, or the method of the data processing device. Thus, the examiner finds that a potential infringer would have no idea how this clause limits the claimed method. Presumably there may be steps that can achieve this state of being, such as prompting the user for an access code, receiving an access code, verifying the access code is correct, etc.  (Or, the state of being can be achieved by only acts on the remote station, and not require any structure or functionality of the data processing device or require any steps of the data processing device’s method.)  However, no steps or structure are claimed and, like the first of the second wherein clauses, since this is a state of being or a result, it covers potentially infinite acts that can achieve this state of being.  Thus the examiner finds it would be unclear to a potential infringer how the second wherein clause limits the claimed method.
The third clause recites
“wherein the authorization code is only provided to the at least one user when the at least one user requests the authorization code by at least one user action to be performed vis-a-vis the data processing device”. 
The examiner finds this recites a desired result (“the authorization code is only provided to the at least one user”) paired with a condition or state (“when the at least one user requests the authorization code by at least one user action to be performed vis-à-vis the data processing device”).  Again, no positive step or act is recited that would be apparent for infringement.  Nor is there any apparent structural requirement (even implicitly defined by, for example vis-à-vis, a function recitation) of the data processing device.  The entire wherein clause could be interpreted as future tense, for example: if the user were to perform the nebulous “action” that requests the authorization code, only then would the authorization code be provided to the user.  However, nowhere in the method is there any act of a user performing any action. Nor is there any recited step or act as a result of determining a user action has been performed. Thus the examiner finds it would be unclear to a potential infringer how the third wherein clause limits the claimed method.

For the purpose of the examination, the above mentioned clauses will be interpreted and treated as follows, in spirit of applicant’s disclosure:
 “sending, by the data processing device, the therapy data between the respirator machine and the remote station” (first clause)
storing, by the data processing device, at least one authorization code” (first of second clause);
“identifying, by the data processing device, a user action indicating a user request for an authorization code; (third clause)
upon identifying the user action, providing, by the data processing device, the authorization code to the user; (third clause)
“receiving, by the data processing device, an access request to the therapy data via the remote station, wherein the access request comprising the authorization code” (second of second clause)
“in response to receiving the access request comprising the authorization code, providing, by the data processing device, access to the therapy data” (second of second clause).

Claim 20 is directed to “a respiration system” comprising “at least one respiration device”, “at least one remote station”, and “at least one data processing device”. 
Claim 20 recites “at least one data processing device which is capable of sending therapy data between the respirator machine and the remote station”. The Examiner finds this is an implicit requirement on structure of the data processing device, and thus does not definitely recite a structure of the data processing device, or rather, it would not be clear to a potential infringer how this particularly limits the claimed data processing device. For example, because this is an implicit requirement, the structure constituting infringement covers potentially all possible structures known and unknown to arrive at the ability of the data processing device to be capable of sending therapy data between the respirator machine and the remote station. As the data processing device comprising a transceiver for sending the therapy data”.
Claim 20 further recites “wherein at least one authorization code can be stored in the data processing device and is required for granting a user authorized access to the therapy data via the remote station”. The Examiner finds this equivalent to the following two clauses: “wherein at least one authorization code can be stored in the data processing device” and “wherein the at least one authorization code is required for granting a user authorized access to the therapy data via the remote station”. Of these, the first of the second wherein clauses is an implicit requirement on structure of the data processing device, and thus does not definitely recite a structure of the data processing device, or rather, it would not be clear to a potential infringer how this particularly limits the claimed data processing device. For example, because this is an implicit requirement, the structure constituting infringement covers potentially all possible structures known and unknown to arrive at the ability of the data processing device to be capable of storing the code. As mentioned above, applicant has ample opportunity to amend the claim during prosecution to, for instance, positively recite the structure of “the data processing device comprising a memory for storing the authorization code”. 
The second of the second wherein clauses is a state of being and thus does not clearly limit either the claimed system or any device. The examiner finds there is no definite understanding for how the second wherein clause of “wherein the at least one authorization code is required to obtain authorized access to the therapy data via the remote station” limits the data processing device, its structure, or the respiration system. Thus, the examiner finds 
Claim 20 also recites “the data processing device being suitable and designed for providing the user the authorization code [when the user requests the authorization code by at least one user action to be performed vis-à-vis the data processing device]”.  
The examiner finds that the terms “suitable and designed for” render this clause indefinite. With respect to “suitable for”, the determination of whether a device is “suitable for” achieving a function is completely and utterly subjective. A simple example would be a farm tractor and whether it is “suitable for” commuting to an office in the city. Some might say yes, some might say no. The examiner finds a potential infringer is not adequately apprised as to how this function limits the claimed data processing device’s structure when the device is claimed as being “suitable for” the function. With specific regard to the claim language, it’s unclear if this clause, for example, requires any particular structure of the device in order for the device to become “suitable for” providing the user an authorization code. For example, a designed for”, the determination of whether a device is “designed for” achieving a function is a matter of knowing what the design requirements were or perhaps to know what the designer was thinking at the time they designed the product. As an example, pharmaceutical drug sildenafil (commonly known as “Viagra”) was “designed for” reducing high blood pressure (i.e. hypertension). However, the drug happens to be effective for increasing penile erection capability. But, without talking to the designer of the drug and asking about their state of mind during the design of the product, one wouldn’t know whether this drug was “designed for” any particular function or not. The examiner finds a potential infringer is not adequately apprised as to how this function limits the data processing device’s structure when the device is claimed as being “designed for” the function. With specific regard to the claim language, it’s unclear if this clause, for example, requires the designer’s intent of the processing device to include providing the user with the authorization code, or whether a device that provides the user the authorization code irrespective of what the designer was intending would meet the limitation.
For the purpose of further examination, the above-mentioned clauses will be interpreted and treated as follows:
the data processing device comprising a transceiver for sending the therapy data between the respirator machine and the remote station”, (first clause)
“the data processing device comprising a memory for storing at least one authorization code” (first of second clause) 
 “the data processing device comprising a processor configured to:
 upon identifying, by the data processing device, a user action indicating a user requests an authorization code, providing the authorization code only to the user; (third clause)
“receiving an access request to the therapy data via the remote station, wherein the access request comprising the authorization code” (second of second clause)
 “in response to receiving the access request comprising the authorization code, providing access to the therapy data” (second of second clause).

Dependent claims 2, 5 and 7-13 are also rejected under 35 U.S.C. § 112(b) for inheriting the deficiencies of their parent claims.  Furthermore, these claims all recite language in a past-tense result, and thus does not definitely recite a positive act of the method, or rather, it would not be clear to a potential infringer how this limits the claimed method.  Thus corrective action is similarly suggested for these dependent claims.
Dependent claims not explicitly mentioned inherit the deficiencies of their parent claims.

Drawings are Objected
The drawings are objected to under 37 CFR 1.83(a) because they fail to show proper labelling with description in the drawings as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, (US20120075060A1) in view of Mizon et al., (US20120068818A1) and further in view of Joao (US20010032099A1)
Regarding claim 1, Connor discloses:	
A method for operating at least one data processing device (patient “monitor”, particularly those aspects of the “monitor” that involve communication management) of a medical system comprising at least one patient utilized medical machine (Any and all functions, sensors, or machinery between the “monitor”, particularly the functions that involve communication management, and the patient, including the monitor; see claim 1, [0003]-[0004]; [0020] the “monitor” is getting real-time sensor data from a medical device, sensor, or machine) and at least one remote station (PDA device, but in other embodiments potentially central station 128) physically separated from the patient related machine (Fig. 1; See generally [0020]-[0030]);
sending, by the data processing device, the patient data between the patient utilized medical machine and the remote station (Fig 3, [0051], provides patient data is sent from a monitor, itself received from the medical devices (such as O2, temp, or ecg sensoring equipment, see par 0003-0004, 0020), to remote stations such as central station 128 and healthcare professional PDA devices);
storing, by the data processing device, at least one authorization code (Connor: Fig 5, [0054] provides the monitor may generate and store the ephemeral key; See also Fig 3, [0051]-[0052] for embodiment with a magic code);
providing, by the data processing device, the authorization code to the user (Connor: Fig 5, [0054] provides for an embodiment where the monitor provides the ephemeral key to the pda device 134 in an OOB channel; In an embodiment of Fig 3, the magic code must be provided to the user of the pda device somehow, although not described in detail); 
receiving, by the data processing device, an access request to the therapy data via the remote station, wherein the access request comprises the authorization code (Connor: Fig 5, [0054] provides for monitor receiving an “access request” including the request access and challenge response; See [0051]-[0052] for response comprising the actual code); 
in response to receiving the access request comprising the authorization code, providing, by the data processing device, access to the therapy data (Connor: Fig 5, [0054], Fig 3, [0052] provides the entire point of this check is to allow access to patient monitored data).

Connor fails to discuss how the authorization code is initially provisioned or disclosed to the user of the PDA device (Fig 3 embodiment) or that the PDA device user can request provisioning of authorization code (Fig 3 embodiment) or that the PDA device user can request issuance of the ephemeral key (Fig 5 embodiment), and thus fails to disclose:
identifying, by the data processing device, a user action indicating a user request for an authorization code;
upon identifying the user action, issuing the authorization code;
Connor further fails to disclose the medical device being a respirator device or machine and thus fails to disclose:
	wherein the patient utilized medical machine is a respirator machine.
However, Mizon discloses the notorious concept of a user (or user device) requesting the issuance or provisioning of an access code, and thus teaches:
identifying, by the data processing device, a user action indicating a user request for an authorization code (Fig 5, step 3 and 3’; [0049] provides mobile telephone requests issuance of access code to access node); 
upon identifying, providing by the data processing device, the authorization code to the user; (Fig 5, step 4 and 4’; [0050] provides access node may provide access code to the mobile telephone and its user);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Conner reference with the Mizon reference teachings regarding issuance or provisioning of access codes based on user request, as disclosed by Mizon.

The combination of Connor and Mizon fails to discloses:
	wherein the patient utilized medical machine is a respirator machine.
However, Joao discloses:
	a respiration system comprising at least one respirator machine (See FIG. 3; [0175] The user input device 20D can also be, or can include a respiration monitoring or measurement device … respiration rate monitoring or measurement device).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Connor, as modified by Mizon, and use a patient utilized medical machine such as respiration monitoring or measurement device, as disclosed by Joao.
	The motivation to include a medical device such as a respiration monitoring or measurement device would enable monitoring any known medical device that has sensors in Connor’s system, and allow medical professionals to easily access medical data from any and all commonly used (or obscurely used) medical sensor devices such as a respirator machine.
Regarding claim 2, the combination of Connor, Mizon and Joao discloses:
	The method of claim 1, wherein the user action is performed at least in part with the respirator machine and wherein the authorization code only authorizes an access to the therapy data of that respirator machine with which the user action is performed (Mizon: [0049]).
Regarding claim 5, the combination of Connor, Mizon and Joao discloses:
Connor: [0052]).
Regarding claim 12, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein access to therapy data is only released when the at least one user has communicated the authorization code provided to her to the remote station (Connor: [0052]).
Regarding claim 13, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein the authorization code is entered by the at least one user in the remote station (Connor: [0052]).
Regarding claim 14, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein the respirator machine relays the authorization code (i.e. Ephemeral secret key) at least partly independently to the remote station (Connor: [0054]).
Regarding claim 19, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein the authorization code which is requested by the at least one user is at least partly stored in the respirator machine and/or is at least partly generated by the respirator machine (Mizon: [0028]).
Regarding claim 20, Connor discloses:	
A patient monitoring system, wherein the system comprises at least one patient monitoring machine comprising at least one patient device, at least one remote station physically separated from the patient device, and at least one data processing device:
i.e. monitor 102) comprising a transceiver for sending the therapy data between the patient monitoring machine and the remote station (See FIG. 1, [0020]),  
the data processing device comprising a memory for storing at least one authorization code (See [0052]);
the data processing device comprising a processor configured to:
receiving an access request to the therapy data via the remote station ([0051]),
in response to receiving the access request comprising the authorization code, providing access to the therapy data ([0052]).
Connor fails to disclose:
upon identifying, by the data processing device, a user action indicating a user requests an authorization code, providing the authorization code only to the user; wherein the access request comprising the authorization code.
However, Mizon discloses:
	upon identifying, by the data processing device, a user action indicating a user requests an authorization code, providing the authorization code only to the user ([0049-0050]); 
wherein the access request comprising the authorization code ([0052-0053]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor reference with the Mizon reference, and provide the access code to a user based on user actions, as disclosed by Mizon.

The combination of Connor and Mizon fails to discloses:
	a respiration system comprising at least one respirator machine.
However, Joao discloses:
	a respiration system comprising at least one respirator machine (See FIG. 3; [0175] The user input device 20D can also be, or can include a respiration monitoring or measurement device … respiration rate monitoring or measurement device).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor and Mizon reference and include a patient monitoring system which includes respiration monitoring or measurement device, as disclosed by Joao.
	The motivation to include monitoring of respiration monitoring or measurement device is to allow remote users to access patient related data of respiration monitoring or measurement device.
 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, (US20120075060A1) in view of Mizon, (US20120068818A1) in view of Joao (US20010032099A1) and further in view of Scholler et al., (DE102009008070A1).
Regarding claim 3, the combination of Connor, Mizon and Joao fails to disclose:

However, Scholler discloses:
wherein the user action comprises at least one placement of the respirator machine in operation (See [0067] for possible events when ventilation device is used by the user which is construed as user actions which places the ventilation machine in operation).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor, Mizon and Joao references and consider placing a device into operation, as disclosed by Scholler, as the trigger for displaying information on the device, such as the initial authorization/access code. 
The motivation to utilize such a user action to trigger the display of an authorization code would be to allow the user to learn the default access code and be able to access code-protected information.
Regarding claim 4, the combination of Connor, Mizon and Joao fails to disclose:
The method of claim 1, wherein the user action comprises at least one connecting of the respirator machine to at least one storage medium.
However, Scholler discloses:
wherein the user action comprises at least one connecting of the respirator machine to at least one storage medium ([0067] Possible events: connecting the ventilation device to a storage medium).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor, Mizon and Joao references 
The motivation to utilize such a user action to trigger the display of an authorization code would be to allow the user to learn the default access code and be able to access code-protected information when the device has detected an initial state, such as originally connecting to a storage medium.

Claims 6-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, (US20120075060A1) in view of Mizon, (US20120068818A1) in view of Joao (US20010032099A1) and further in view of Blume et al., (US20100146264A1).
Regarding claim 6, the combination of Connor, Mizon and Joao does not disclose:
	The method of claim 1, wherein the user action comprises at least one registration of the user vis-à-vis the data processing device so that only a registered user can request the authorization code.
However, Blume discloses:
	wherein the user action comprises at least one registration of the user vis-à-vis the data processing device so that only a registered user can request the authorization code (FIG. 2, Registration; [0026] the registration at a registration authority has to be requested; [0027] The request for registration is manually processed by the certificate authority by administrative action and can be compared with the activation of a new user in a network).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Connor, Mizon, and 
	The motivation to include user registration function is to allow the only registered users to gain access to the authorization code.
Regarding claim 7, the combination of Connor, Mizon and Joao does not disclose:
	The method of claim 1, wherein the user upon registration is assigned at least one certificate and wherein the certificate must be presented to the respirator machine in order to be able to request the authorization code.
However, Blume discloses:
	wherein the user upon registration is assigned at least one certificate and wherein the certificate must be presented to the respirator machine in order to be able to request the authorization code ([0021] FIG. 2 shows a sequence for requesting, creating and storing a certificate for a user on a USB memory stick; [0025] the certificate server 22 checks whether the logged on current user can be authenticated as a user of the user group “Technicians” in that the certificate server 22 checks with the aid of the certificates 25 stored in the non-volatile storage area 24).
Regarding claim 8, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 7, wherein the certificate is stored on a portable storage medium and wherein the authorization code may only be requested when the respirator machine is connected to the storage medium.
However, Blume discloses:
[0025]).
Regarding claim 9, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 8, wherein the remote station in addition to the certificate also stores at least one device certificate identifying the respirator machine on the storage medium.
However, Blume discloses:
wherein the remote station in addition to the certificate also stores at least one device certificate identifying the respirator machine on the storage medium([0025]).
Regarding claim 10, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 7, wherein the authorization code is generated at least partly by the respirator machine with help of the certificate.
However, Blume discloses:
wherein the authorization code is generated at least partly by the respirator machine with help of the certificate. ([0006]).
Regarding claim 11, the combination of Connor, Mizon, Joao and Blume discloses:
The method of claim 6, wherein access to therapy data is released when a registered user logs in to the remote station after having first requested the authorization code as a registered user (Mizon: [0039]).
Regarding claim 15, the combination of Connor, Mizon, and Joao does not disclose:

However, Blume discloses:
	wherein the authorization code comprises at least one serial number and/or at least one device identification number of the respirator machine or is generated at least in part from the latter ([0008]).
Regarding claim 16, the combination of Connor, Mizon and Joao does not disclose:
	The method of claim 1, wherein the authorization code comprises at least one piece of information about an authorization of the user with respect to access to therapy data and/or at least one piece of information about at least one read right and/or a write right of the user.
However, Blume discloses:
	wherein the authorization code comprises at least one piece of information about an authorization of the user with respect to access to therapy data and/or at least one piece of information about at least one read right and/or a write right of the user ([0008]).
Regarding claim 17, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 1, wherein the authorization code has at least one time-limited validity and/or a onetime validity.
However, Blume discloses:
	wherein the authorization code has at least one time-limited validity and/or a onetime validity ([0009] & [0041]).
Regarding claim 18, the combination of Connor, Mizon and Joao does not disclose:

However, Blume discloses:
	wherein a validity of the authorization code is connected to the user. ([0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/S.M.A./Patent Examiner, Art Unit 2432